Title: From George Washington to Major General Stirling, 29 November 1778
From: Washington, George
To: Stirling, Lord (né William Alexander)


  
    My Lord
    Fishkills [N.Y.] 29th Novemr 1778
  
Colo. Bland is in want of a party of Light Horse to assist him in the Escort of the Convention Troops, be pleased therefore to order a Subaltern and 16 from Moylans Regt to proceed immediately to Sherrards ferry upon Delaware. Should Colo. Bland have passed the Officer is to follow upon the Route of the troops untill he overtakes him. Should he on the contrary not have arrived there, he is to proceed towards the Rear of the troops till he meets him. He will then take his orders from him. Let the party take their necessaries with them as they will rejoin their Regiment in their Winter Quarters. I am &c.
